Order entered January 30, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01278-CV

                              FREDERICK BROWN, Appellant

                                               V.

                   NATIONSTAR MORTGAGE, LLC, ET AL., Appellees

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-03045-D

                                           ORDER
       We GRANT appellant’s January 28, 2015 motion for an extension of time to file an

amended brief. Appellant shall file an amended brief by FEBRUARY 23, 2015. We caution

appellant that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE